Citation Nr: 1740217	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-02 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1970 to February 1973 and from June 1982 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a travel Board hearing in March 2017.  The transcript is of record.

The Veteran was previously found eligible for SMC at the housebound rate.  The decision in this appeal does not affect that rating.

The Veteran filed additional disability claims in August 2017.  These are currently pending before the RO and are not part of this appeal.

The Veteran also submitted additional medical files with his new claim in August 2017.  Most of the medical files appear to be duplicative of medical files previously submitted to or obtained by the RO.  The additional medical files were directed to the new claims and do not address activities of daily living (ADLs) or the need for aid and attendance.  Accordingly they are not pertinent to this appeal.  38 C.F.R. § 20.1304. 


FINDING OF FACT

The preponderance of the evidence is against the finding that the Veteran's service connected disabilities have caused the Veteran to be so helpless as to be in need of regular aid and attendance.


CONCLUSION OF LAW

The criteria for entitlement to SMC, based upon the need for aid and attendance, have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Compensation at the aid and attendance rate is payable when a Veteran's service connected disabilities cause the anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with a visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The Veteran has not raised, and the record does not raise, entitlement to SMC based upon the anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with a visual acuity of 5/200 or less or being permanently bedridden, and accordingly these factors need not be addressed.

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  38 C.F.R. § 3.351(c)(3).  Consideration is given to conditions such as: (1) the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; (4) inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  All conditions need not be present for a finding of aid and attendance; however, at least one condition must be present.  Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).

It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular aid and attendance must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

Performance of the necessary aid and attendance by a relative or other member of his household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran was afforded a VA examination in March 2010 for aid and attendance.  The examiner reported that the Veteran was not housebound and could perform all the activities of daily living.  The examiner reported that the Veteran could walk a few hundred yards with a walker.  The examiner concluded that the Veteran's decreased mobility was due to his morbid obesity which was the result of his lifestyle choices.

The Veteran objected to the findings of the examiner in May 2010 and stated that he was limited to walking a few feet and the examiner did not even request that he try to walk during the examination.  The Veteran also stated that his obesity was due to service connected illnesses.

The Veteran was afforded a mental health VA examination in July 2012.  The examiner reported that the Veteran used a motorized wheelchair due to the breathing problems that he had upon exertion.  The Veteran reported that his wife would sometimes leave him alone at home for a few hours while she went to the store, but she worried about him doing things that were not safe when alone.  The examiner did not check the box for "intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene."  

In a February 2014 psychology neuropsychology consult addendum, the doctor noted that both the Veteran and his wife "reported that his difficulties ADL's are attributable to neuromuscular disease/atrophy identified in 2001, as well as the numbness and tingling he experiences in his hands."

The Veteran was afforded another aid and attendance VA examination in March 2016.  The Veteran reported that his wife cleaned him daily with adult wipes in bed because he was unable to get into a shower or tub.  He was able to toilet himself, but his wife would need to wipe due to his shoulder conditions.  He required his wife's assistance to put on pants and shoes.  He was able to feed himself, and he could transfer himself from his recliner to his wheelchair.  He was able to take 1-2 steps with a cane.  He occasionally ran errands with his wife; however, he had difficulty with doing so for extended periods.  He used a motorized wheelchair for about twelve years due to lung problems and had been on oxygen for three years.

The examiner concluded that the ADLs that required the assistance of another individual required another individual because of non-service-connected conditions, in particular bilateral knee and shoulder pain and obesity.  The examiner further opined that the Veteran did not have any service-connected medical conditions that limited his ADLs or required the aid and assistance of another individual.

The Veteran was afforded another VA mental health examination in March 2016.  The examiner reviewed the Veteran's history and symptoms and concluded that his mental health condition did not interfere with his ability to carry out activities of daily living.  The Veteran's wife reported a concern with leaving the Veteran home alone, but the examiner explained that that was "for fear of what he might do" and not related to his mood symptoms.  Instead, the examiner continued, the wife's concern was the result of the Veteran's non-service-connected cognitive difficulties.

At the March 2017 hearing, the Veteran's representative argued that the Veteran needed regular aid and attendance because of his mental health conditions.  In support of this, the Veteran's wife testified that the Veteran would sometimes not get out of his chair to eat if she did not make and bring him food.  He added that he showered only occasionally and that his wife more frequently bathed him with wipes, which he attributed this to his tiredness.  He also testified that he could toilet, but that his wife would have to wipe because he could not move his arm to do that himself.  He attributed this to his shoulder, arm, neck and back.  He did not believe this limitation was due to his mood disorder.

The Veteran has been service connected for central sleep apnea with hypopnea; mood disorder with depression; lumbosacral strain with degenerative disc changes; gastroesophageal reflux disease with hiatal hernia, esophagitis and cardiospasm status post nissen fundoplication; adjustment disorder with mixed anxiety and depressed mood; and headaches.  The Veteran's service-connected mood disorder was replaced in March 2016 with his adjustment disorder.  The Veteran is rated as 100 percent disabled and receives SMC at the housebound rate.  

The Veteran has testified to having limitations with the conditions enumerated in 38 C.F.R. § 3.352.  To be entitled to SMC, however, the limitations must be due to service connected conditions.  Each condition is considered in turn below.

With respect to condition (1), the Veteran does appear at least partially to be unable to dress and bath himself.  The February 2014 medical record indicated that the Veteran and his wife attributed this limitation to his neuromuscular condition.  The Veteran previously sought service connection for neuromuscular condition, but has been denied.  That denial is not on appeal.  The March 2016 examiner attributed the dressing and bathing limitation to the Veteran's knee and shoulder condition and to his obesity.  As none of these conditions are service-connected, the records and examination weigh against a finding that the limitation is due to a service-connected disability.

At the March 2017 hearing, the Veteran testified that he was limited in his bathing due to his tiredness.  Medical records reported that the Veteran had trouble sleeping due to chronic pain and sleep apnea.  The Veteran is service connected for sleep apnea and for some, but not all, of his painful conditions.  This does weigh somewhat favorably; however, the other evidence outweighs the Veteran's testimony.  The Veteran and his wife previously stated to a doctor that they thought his neuromuscular condition resulted in him being unable to dress or bath himself, not his tiredness.  This is given more weight as the statement was made for purposes of a medical diagnosis whereas the Veteran's testimony was made for purposes of seeking benefits.  See FED. R. EVID. 803(4) (excepting statements made for medical diagnosis or treatment from being excluded as hearsay due to their generally recognized credibility); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  Moreover, the credibility and weight of the 2014 statement is bolstered by the 2016 opinion by the VA examiner finding that the limitation was not due to a service-connected condition.  Taken together, the weight of the evidence is against a finding that the limitations of condition (1) are due to service-connected disabilities.

There has been no allegation that the Veteran needs frequent adjustment of a prosthetic or orthopedic insert, and the record does not independently raise the issue.  Accordingly condition (2) does not apply.

The Veteran did allege difficulty with feeding himself; however, condition (3) requires the inability of the Veteran to feed himself "through loss of coordination of upper extremities or through extreme weakness."  The record does not suggest that the Veteran has a loss of coordination or extreme weakness in the upper extremities.  Indeed, the Veteran and his wife testified that the Veteran was physically able to eat by himself, but was limited in the ability to prepare meals and in the desire to eat them.  Condition (3), however, does not require the Veteran be able to prepare his own meals.  The use of the phrases "loss of coordination" and "extreme weakness" make clear that the condition relates to the ability to eat, and not the ability to cook.  The Veteran and his wife both testified that he could eat prepared meals, food left out, or things requiring minimal preparation.  Condition (3) does not apply.

Consideration has been given to the Veteran's wife's testimony that his mental condition took away his ability and desire to eat.  The Veteran testified, however, that he would eat when hungry, and his wife admitted that she did not think that he would starve if no one instructed him to eat.  Even if condition (3) extended to more than the enumerated upper extremity limitations, the weight of the evidence indicates at most a decreased appetite from his mental health condition, and not an inability to feed himself.  The evidence is against a finding that the limitations of condition (3) apply or are due to service-connected disabilities.

For condition (4), the Veteran has repeatedly stated that he can toilet, but cannot clean himself afterwards.  The Veteran also testified that this was not due to his mental health condition, although the inability to clean himself poorly impacted his mental health.  Instead, the Veteran testified that his inability was due to his shoulder, arm, neck and back.

Although the Veteran's back is service connected, the weight of the evidence indicates that his back does not limit his ability to clean himself.  Neither the Veteran nor his wife mentioned his back when the limitations on ADLs were discussed in the 2014 medical records.  Instead, they identified his neuromuscular conditions.  In addition, the 2016 examiner attributed the Veteran's inability to clean himself to his non-service-connected shoulder condition.  The weight of the evidence is in favor of the Veteran's shoulder being the limiting disability for condition (4).  As his shoulder is not service connected, this limitation does not favor SMC.

With respect to condition (5), the Veteran's wife testified that she was afraid to leave the Veteran alone for extended periods because of what he might do if unsupervised.  The 2016 VA mental health examination acknowledged this concern, but attributed it to the Veteran's non-service-connected cognitive disabilities.  Neither the Veteran nor his wife testified that he was unsafe alone due to his mental health condition or his other service-connected disabilities.  The Veteran's earlier 2012 mental health examination likewise concluded that his mental health disability did not impact his ADLs.  The weight of the evidence is against a finding that the Veteran's normal daily living presents dangers that require the aid and attendance of another due to service-connected conditions.

Because the weight of the evidence is against all of the conditions enumerated in 38 C.F.R. § 3.352(a), entitlement to SMC based on the need for aid and attendance has not been met.  Turco, 9 Vet. App. at 224-25.  As the weight of the evidence is against SMC, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.






ORDER

Entitlement to SMC based upon the need for aid and attendance is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


